           Case 2:20-cv-00190-APG-DJA Document 45 Filed 04/27/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 ASHER RICHARD COHEN,                                      Case No.: 2:20-cv-00190-APG-DJA

 4           Plaintiff                                                      Order

 5 v.

 6 BAYVIEW LOAN SERVICING, LLC, et al.,

 7           Defendants

 8         On February 4, 2021, plaintiff Asher Richard Cohen advised the court that he had

 9 reached a settlement with the last remaining defendant, Bayview Loan Servicing, LLC. ECF No.

10 42. The parties requested 60 days to file a stipulation of dismissal. Id. More than 60 days have

11 passed and nothing has been filed.

12         I THEREFORE ORDER that by May 7, 2021, the plaintiff and defendant Bayview Loan

13 Servicing, LLC shall file either a stipulation of dismissal or a status report. Failure to comply

14 with this order will result in dismissal of this case without further notice.

15         DATED this 27th day of April, 2021.

16

17
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
